DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the standing wall portion”, after reciting “a pair of standing wall portions”.  It is unclear which “standing wall portion” the second recitation is referring to.
Claim 7 recites the limitation “the standing wall portion”, after claim 1 recites “a pair of standing wall portions”.  It is unclear which “standing wall portion” the second recitation is referring to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WAKITANI (JP 2011067841 A).
As to claim 1, WAKITANI teaches a hot-stamping formed (The process-limitation “hot-stamping formed” does not convey any additional structural characteristics to the product.) article formed of a single steel sheet (Figure 2 teaches a single sheet that forms a preform (20). ¶0044 teaches that the material can be steel plate.), comprising: a top sheet portion; a pair of standing wall portions; and a protrusion portion which connects the top sheet portion to the standing wall portion and protrudes outward from the top sheet portion, wherein the protrusion portion includes an inner wall portion which stands upright from the top sheet portion, and an outer wall (See Examiner’s Figure A below for mapping of claimed structure to WAKITANI Figure 7.)

    PNG
    media_image1.png
    556
    800
    media_image1.png
    Greyscale

Figure A: Examiner Interpretation of WAKITANI Figure 7
WAKITANI does not explicitly disclose the value of the angle between the inner wall portion and the top sheet portion (although it appears to be close to 90 degrees), thus does not disclose the angle is between 80 and 90 degrees.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the angle between the inner wall portion and top sheet portion of WAKITANI with the angular dimension of Applicant’s invention because Applicant has not disclosed that the 
Therefore, it would have been prima facie obvious to modify WAKITANI to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of WAKITANI.
See also MPEP 2144.04, subsection IV.A. – change in size or proportion.

As to claim 6, WAKITANI teaches a vehicle member comprising: the hot-stamping formed article according to claim 1; and a steel sheet member which is joined to the hot-stamping formed article so as to form a closed cross section with the hot-stamping formed article. (Figure 7 teaches a bottom plate (12) that is joined to the hat shaped part.  ¶0025 teaches the bottom plate (12) is spot welded after forming the top hat shaped part. ¶0044 teaches the use of steel for the plates of the invention.)

Claims 1 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over OKINO (JP 2013027894 A).
As to claim 1, OKINO teaches a hot-stamping formed article (The limitation “hot-stamping formed” does not convey any additional structural characteristics to the product.) formed of a single steel sheet (Figure 2 teaches a single sheet (11) that is used to form the hat shaped member. ¶0003 teaches that the material can be steel plate.), comprising: a top sheet portion; a pair of standing wall portions; and a protrusion portion which connects the top sheet portion to the standing wall portion and protrudes outward from the top sheet portion, wherein the protrusion portion includes an inner wall portion which stands upright from the top sheet portion, and an outer wall portion which is folded outward from an end edge of the inner wall portion, and an angle between the top sheet portion and the protrusion portion. (See Examiner’s Figure B below for mapping of claimed structure to OKINO Figure 5, with the press structure removed.)

    PNG
    media_image2.png
    358
    542
    media_image2.png
    Greyscale

Figure B: Examiner Interpretation of OKINO Figure 5
OKINO does not explicitly disclose the value of the angle between the inner wall portion and the top sheet portion (although it appears to be close to 80 degrees), thus does not disclose the angle is between 80 and 90 degrees.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the angle between the inner wall portion and top sheet portion of OKINO with the angular dimension of Applicant’s invention because Applicant has not disclosed that the dimension provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected OKINO’s dimensions, and applicant’s invention, to perform equally well with either the angular dimension taught by OKINO or the claimed 80 to 90 degrees because both sets of angular dimensions would perform the same function of connecting the top sheet portion to the standing wall portion.
Therefore, it would have been prima facie obvious to modify OKINO to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of OKINO.
See also MPEP 2144.04, subsection IV.A. – change in size or proportion.

As to claim 2, OKINO teaches the hot-stamping formed article according to claim 1, wherein the inner wall portion and the outer wall portion of the protrusion (Figure 5 and Figure B above teach that the two wall portions abut one another.)

As to claim 3, OKINO teaches the hot-stamping formed article according to claim 1, wherein the inner wall portion and the outer wall portion of the protrusion portion are joined to each other. (Figure 5 and Figure B above teach that the two wall portions are formed from the same sheet, and thus are joined in a structural sense.)

As to claim 4, OKINO teaches the hot-stamping formed article according to claim 1, wherein the protrusion has a protruding length (as shown in the figures).
OKINO does not disclose the protruding length of the protrusion portion is 3 mm or more.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the protruding length of OKINO with the >3mm dimension of Applicant’s invention because Applicant has not disclosed that the dimension provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected OKINO’s dimensions, and applicant’s invention, to perform equally well with either the dimension taught by OKINO or the > 3mm because both sets of dimensions would perform the same function of connecting the top sheet portion to the standing wall portion.
Therefore, it would have been prima facie obvious to modify OKINO to obtain the invention as specified in claim 4 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of OKINO.
See also MPEP 2144.04, subsection IV.A. – change in size or proportion.

As to claim 5, OKINO teaches the hot-stamping formed article according to claim 1, further comprising: a pair of flange portions which are connected to end portions of the pair of standing wall portions and extend so as to be separated from each other. (Figure 5 and Figure B above teach that the flange portions extend away from one another.)

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUZAWA (JP 2012121377 A) in view of WAKITANI (JP 2011067841 A).
As to claim 1, MATSUZAWA teaches a hot-stamping formed article (The limitation “hot-stamping formed” does not convey any additional structural characteristics to the product.) formed of a single sheet (Figure 5 teaches a single sheet  that is used to form the hat shaped member (10).  MATSUZAWA doesn’t explicitly disclose a material of the sheet.), comprising: a top sheet portion; a pair of standing wall portions; and a protrusion portion which connects the top sheet portion to the standing wall portion and protrudes outward from the top sheet portion, wherein the (See Examiner’s Figure C below for mapping of claimed structure to MATSUZAWA Figure 5.), and an angle between the top sheet portion and the protrusion portion is 80 to 90 degrees. (Figure 5 of MATSUZAWA suggests to one of ordinary skill in the art that the angle between the inner wall portion and top sheet portion is around 90 degrees. “The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.” In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979) See MPEP 2125. Examiner asserts that an artisan attempting to practice MATSUZAWA, but having no measurements, would have reasonably at first attempted to copy the structure as shown in the Figures.)

    PNG
    media_image3.png
    489
    810
    media_image3.png
    Greyscale

Figure C: Examiner Interpretation of MATSUZAWA Figure 5
MATSUZAWA does not explicitly disclose the use of a steel sheet.
However, WAKITANI teaches the use of a steel sheet for an analogous vehicle structural member. (¶0044 teaches that the material can be steel plate.)
One of ordinary skill in the art would have been motivated to apply the known steel plate starting material technique of WAKITANI to the structural member forming method of MATSUZAWA in order to provide a material that improves the safety of the automobile and reduce environmental burden by reducing weight. (WAKITANI ¶0002)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known steel plate starting material technique of WAKITANI to the structural member forming method of MATSUZAWA because it has been held to be prima facie obvious to apply a known technique to a known method ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 4, MATSUZAWA in view of WAKITANI teaches the hot-stamping formed article according to claim 1, wherein a protruding length of the protrusion portion is 3 mm or more. (MATSUZAWA, ¶0023 teaches the use of plate material that is 1.6mm to 3.2mm thick.  Figure 5 suggests by illustration that the length of the protrusion portion is more than double the thickness of the sheet material, of which the lowest disclosed thickness is 1.6mm, such that the protrusion is more than 3.2mm long.  “The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.” In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979) See MPEP 2125. Examiner asserts that an artisan attempting to practice MATSUZAWA, but having no measurements, would have reasonably at first attempted to copy the structure as shown in the Figures.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WAKITANI (JP 2011067841 A), as applied in claim 6, in view of FUKUI (JPH 09249155 A).
As to claim 7, WAKITANI teaches the vehicle member according to claim 6.
WAKITANI does not disclose a patch member joined to at least one of an inner surface of the top sheet portion and an inner surface of the standing wall portion.
However, FUKUI teaches a hat shaped article with a patch member joined to at least one of an inner surface of the top sheet portion and an inner surface of the standing wall portion. (Figure 6 teaches a patch member (14) that is joined to the inner surface of the top sheet portion and standing wall portions of a hat shaped member (11).)
One of ordinary skill in the art would have been motivated to combine the patch member of FUKUI to the structural member of WAKITANI in order to improve the member’s strength and rigidity, along with improving the energy absorption capability.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the patch member of FUKUI to the structural member of WAKITANI because it has been held to be prima facie obvious to .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over OKINO (JP 2013027894 A) in view of MIYAMOTO (JP 2008189311 A).
As to claim 8, OKINO teaches manufacturing method of the hot-stamping formed article according to claim 1 (See rejection of Claim 1 in ¶16-20 above.), the manufacturing method comprising: a preparation step of obtaining a preliminary formed article, in which a recessed part is formed, by pressing a base steel sheet (Figure 2 teaches a base sheet (11) that is formed into a preliminary part (31), that has a recess, in Figure 4.); and a press-forming step of forming the preliminary formed article into the hot-stamping formed article by performing press working on the preliminary formed article (Figure 5 teaches forming the article from Claim 1 using a press (40).), wherein, in the press-forming step, a pressing apparatus (See Figure D below for Examiner interpretation of the press structure based on OKINO, Figure 4.) including a lower die having a protrusion, an upper die which has a punch portion that presses the preliminary formed article and is movable in a vertical direction toward the lower die (Figures 4-5 teach the upper die is movable vertically.), and a pair of slide dies which cause the protrusion to be interposed between the slide dies and are movable in a horizontal direction toward side surfaces of the protrusion is used (Figures 4-5 teach the side dies are movable horizontally.), the preliminary formed article is placed in the pressing apparatus so as to cause the protrusion of the lower die to protrude in the (Figure 4 teaches the protrusion of the lower die does not come into contact with the protrusion sections of the preliminary formed article.), the punch portion, and the pair of slide dies, and the preliminary formed article is pressed by moving the punch portion and the pair of slide dies. (Figures 4-5 teach the open and closed orientation of the press apparatus (40) where the dies press on the preliminary formed article (31).)


    PNG
    media_image4.png
    535
    810
    media_image4.png
    Greyscale

Figure D: Examiner Interpretation of OKINO Figure 4
OKINO does not disclose a heating step of heating the preliminary formed article.
However, MIYAMOTO teaches an analogous pressing operation where the article is heated before forming. (¶0035 teaches that when forming vehicle load receiving articles, heating and cooling is used to acquire a predetermined hardness value. This heating step is described as being completed before, during, or after the forming steps.)
One of ordinary skill in the art would have been motivated to apply the known heating technique of MIYAMOTO to the press forming method of OKINO in order to perform the hardening process by a hot press. (MIYAMOTO ¶0035)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known heating technique of MIYAMOTO to the press forming method of OKINO because it has been held to be prima facie obvious to apply a known technique to a known method ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 9, OKINO in view of MIYAMOTO teaches the manufacturing method of the hot-stamping formed article according to claim 8, wherein the upper die of the pressing apparatus further includes slide pressing dies which are disposed to face the slide dies and press the slide dies (Figures 4-5 and D above teach the surfaces of the upper die form angles (45) that contact the side sliding dies.), and in the press-forming step, by moving the slide pressing dies toward the lower die, the slide dies come into sliding contact with the slide pressing dies, and the preliminary formed article is pressed. (OKINO, Figures 4-5 and ¶0019 teach the operation of the apparatus (40) where the slide dies move inward as the upper die (41) descends.  ¶0020 discloses that the slides slide together inward toward the inside in the width direction.)

As to claim 10, OKINO in view of MIYAMOTO teaches the manufacturing method of the hot-stamping formed article according to claim 8, wherein pressing by the slide dies is completed after pressing by the punch portion is completed. (OKINO, ¶0019 teaches that the punch portion (44) is in contact with the product (31) before the slides start the sliding operation.)

Allowable Subject Matter
Claim 11 would be objected to if the 112(b) issues with claim 1 were resolved.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner's best art does not teach or obviate the limitations of claim 11.
Specifically, while the art has examples of the product of claim 1 (See rejections above) , none of the references disclosed the method of claim 11 where the forming die used movable plates movable in a vertical direction along with moveable dies movable in a horizontal direction to perform the claimed steps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        14 July 2021